Title: To John Adams from Jonathan Hastings Jr., 25 March 1777
From: Hastings, Jonathan Jr.
To: Adams, John


     
      Sr
      Boston 25th. Mar. 1777
     
     Your Favor per Dr. Jackson of the 7 Instant came to hand this day. It gives me pleasure that you are upon the Committee to consider of further Regulations of the Post Office. Previous to the Regulations in the Office which took place the 5th. of October 1776, the Posts from the Southward and elsewhere arrived as punctually on the Days fixed as they were ever known to do. What Instructions the late Surveyor gave the Riders I am unable to say: But the Reason why the Mails were so long in coming from Philadelphia &c. &c. was, that the Eastern Riders returned to their respective Stages without waiting the Arrivals of the Western Mails.
     Mr. Hazard the present Surveyor who will soon be at Philadelphia can make Congress fully acquainted with the Causes of Delay heretofore; and who has now regulated the Affairs of the Office so effectually as will prevent I trust any Complaints in future concerning the Delay of Intelligence.
     My Allowance is so very inadequate to my necessary Trouble and Charges in keeping the Office, that I have presented a Memorial to Congress praying for a further Consideration, in which I solicit your good Offices which will be gratefully remembered and acknowledged.
     
     I have the Pleasure to inform you that your Lady and Family were well last Lords Day. I have the Honor to be your most Obedient & very humble Servant
     
      Jonathan Hastings junr
     
    